Laweence, Judge:
This appeal for reappraisement was submitted on the following stipulation:
It is hereby stipulated and agreed, subject to the approval of the court, that the market value or price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course' of trade for exportation to the United States, plus when not included in such price, the cost of all containers of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, is Rupees 46/3/2 per 100 bags, packed, less % Rupee per bale shipping charges.
It is further stipulated and agreed that there was no higher foreign value for the merchandise herein at the time of exportation.
*******
Upon the agreed facts, I find the export value of the involved merchandise to which this appeal relates, as that value is defined in section 402 (d) of the Tariff Act of 1930 to be the proper basis for determining the value of said merchandise, and that such value is rupees 46/3/2 per 100 bags, packed, less % rupee per bale shipping charges.
Judgment will be entered accordingly.